Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

Terminal Disclaimer

2.	The terminal disclaimer filed on 5-18-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,426,130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…at least one pocket formed on an outside of the bottom wall, the at least one pocket extending along the bottom wall; a rigid board located at least partially within the bottom wall to support a pet within the pet carrier thereon, wherein the rigid board is adjustable in length such that the rigid board is extendable along a length of the bottom wall; wherein in an expanded configuration of the pet carrier the rigid board is in an extended position and is located within the at least one pocket formed on the outside of the bottom wall to provide support to the bottom wall of the collapsible pet carrier when the collapsible pet carrier is expanded; and wherein in a collapsed configuration of the pet carrier the rigid board is in a retracted position such that the rigid board fits within the pocket and extends along less than substantially half of the length of one of the at least one pocket of the bottom wall to allow opposing ends of the bottom wall of the
pet carrier to be folded towards one another while the rigid board is on the collapsible pet carrier to allow the pet carrier to collapse…” in claim 1, the claim limitations of “…an expandable rigid board comprising a first portion that is slidably associated with a second portion such that the board is expandable in length, the expandable rigid board located at least partially within at least one pocket of the bottom wall, the pocket located on an outside of the bottom wall; wherein in an expanded configuration of the pet carrier the rigid board is in an extended position and is located within the at least one pocket formed on the outside of the bottom wall bottom wall to provide support to the bottom wall of the collapsible pet carrier when the collapsible pet carrier is
expanded; and wherein in a collapsed configuration of the pet carrier the rigid board is in a
retracted position such that the rigid board fits within the pocket and extends along less than substantially half of the length of one of the at least one pocket of the bottom wall to allow opposing ends of the bottom wall of the pet carrier to be folded towards one another while the rigid board is on the collapsible pet carrier to allow the pet carrier to collapse…” in claim 6 and the claim limitations of “…a cover movably attached over a top opening of the collapsible carrier; rigid board located at least partially within the bottom wall to support a pet within the pet carrier thereon, wherein the rigid board is extendable along a length of the bottom wall; a rigid board comprising a first portion that is slidably associated with a second portion such that the board is expandable in length, the expandable rigid board located at least partially within the pocket of the bottom wall; wherein in an expanded configuration of the pet carrier the rigid board is in an extended position and is located within the at least one pocket formed on the outside of the bottom wall to provide support to the bottom wall of the collapsible pet carrier when the collapsible pet carrier is expanded; and wherein in a collapsed configuration of the pet carrier the rigid board is in a retracted position such that the rigid board fits within the pocket and extends
along less than substantially half of the length of one of the at least one pocket of the bottom wall to allow opposing ends of the bottom wall of the pet carrier to be folded towards one another while the rigid board is on the collapsible pet carrier to allow the pet carrier to collapse…” in claim 10 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643